DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 6/21/2022. The amendments filed on 6/21/2022 are entered.
The previous rejection of claim 21 under 35 U.S.C. 112(d) has been withdrawn in light of the applicant’s remarks/amendments. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-11, 13-14, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Palma et al. (U.S. Pub. No. 20160310215) hereinafter Palma, in view of Laviola et al. (U.S. Pub. No. 20190251327) hereinafter Laviola, in view of Mikami et al. (U.S. Pub. No. 20090234229) hereinafter Mikami, in view of Martinez-Lorenzo et al. (U.S. Pub. No. 20160120407) hereinafter Martinez-Lorenzo, in further view of Sugiyama et al. (U.S. Pub. No. 20160110875) hereinafter Sugiyama. 
Regarding claim 1, primary reference Palma teaches: 
A radiography system (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]), comprising: 
a mammography apparatus (figure 1, digital breast tomosynthesis apparatus 10; [0032]-[0035]) that includes a compression member ([0035], compression paddle 100; [0036]-[0037]) which compresses a breast placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and has a first surface irradiated with radiation from the radiation source and a second surface opposite to the first surface and coming into contact with the breast and in which first position identification information for identifying an in-plane position of the first surface or the second surface is given to any one of the first surface or the second surface (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5) and that captures a radiographic image of the breast in the compressed state using the radiation detector ([0035], “This may be accomplished by using compression devices such as a compression paddle 100, a compression grid, a tool holder 200, or similar means to hold the breast in a substantially stationary position at least for the time when the breast is initially scanned to a time when the biopsy is performed. The compression paddle 100 may hold the breast still while providing apertures that allow for insertion of a biopsy tool, needle, core needle, or vacuum assisted core needle and the tool holder 200 or grid may be used to hold the biopsy tool or needle in place. The compression paddle 100 or the tool holder 200 may also serve to compress the object or breast to minimize the thickness traversed by x-rays“; [0036]-[0039], “The compression paddle 100 may be in the form of any material that is rigid enough to hold a breast or object in place, but does not substantially interfere with the image acquisition of the tomosynthesis apparatus 10”; [0048]-[0057]; [0072], “Once the patient is positioned, a compression paddle is applied to the part of the patient to be scanned or the object to be scanned at step 600”; [0075]); 
a first display processor ([0051], remote work station computer 415 is configured to control the display screen 416 and is thus considered to be the first display processor; [0052]-[0057]) that performs control to display the radiographic image ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) captured by the mammography apparatus on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]); and 
a second display processor that performs control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062]).
Primary reference Palma fails to teach:
wherein the second display processor performs control to display the second position identification information during continuous imaging, 
However, the analogous art of Laviola of a method for imaging a target using a first and second imaging modality (abstract) teaches:
wherein the second display processor performs control to display position identification information during continuous imaging ([0007], “during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”; [0010], “sending the visual representation with the surface indicator to the display; receiving ultrasound images of the breast from the ultrasound probe; during acquisition of the ultrasound images, generating an update to the display of the visual representation based on the acquired ultrasound images”, the surface indicator and visual representation would include the in-plane compression member position information as taught by Palma when configured in the combined invention. The following cited paragraphs describe the real-time display of position information during continuous imaging by ultrasound, which would be readily combined with the teachings of Palma; [0047]; [0050]-[0053] and figures 3A-3C of real-time visual representations displayed to the user indicating position information during continuous imaging; [0054]-[0056] and figures 4A-4C of visual representations including quadrant lines 412 which teach to the compression member overlay markers of Palma in the combined Palma and Laviola invention), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the display of position information during continuous imaging as taught by Laviola because it provides the user with real-time image and position-based guidance of where the regions of interest are located. This makes it faster for a user to identify target regions such as a tumor, and provide increased accuracy of locating target regions in the additional imaging modality of ultrasound ([0050]-[0053]). 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state
and scanning the first surface of the compression member by using an ultrasonography apparatus.
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
and the imaging captures an ultrasound image of the breast while maintaining the compressed state ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0030], “The pressure sensor 15 (FIG. 1) detects the pressure applied to the compression plate 13 and the movement processor 20 controls the compression plate movement mechanism 14 based on the detection result. The object (breast) 1 is sandwiched by the compression plate 13 and the imaging stage 19, and X-ray imaging and ultrasonic imaging are performed with the homogeneous thickness of the breast”, as both imaging modalities are utilized with homogeneous thickness of the breast through the compression plate 13, this is considered to be a maintenance of the compressed state for imaging between both modalities; [0032]-[0035]; [0041]-[0048])
and scanning the first surface of the compression member by using an ultrasonography apparatus ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma and Laviola to incorporate the ultrasonography apparatus with maintenance at a homogenous compressed thickness as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as differences between a cystic tumor and solid matter can be detected with real-time image observation ([0007]-[0009]). This provides enhanced diagnostic information to a clinician and improves clinical outcomes. 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
and the continuous imaging captures a secondary image of the breast while maintaining the compressed state after capturing the radiographic image ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola and Mikami to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]).
Primary reference Palma further fails to teach:
wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display processor displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended
However, the analogous art of Sugiyama of a radiographic and ultrasound breast imaging system (abstract) teaches:
wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display processor displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended ([0069]-[0071], describe the setting of mammary gland regions of interest within the breast; figure 5; [0084]-[0089] describe the multiple mammary gland regions that are determined within the overall breast regions; figure 7; [0105]-[0106]; figure 10; [0112]-[0114]; figure 12 and [0117]-[0119], the current image of the mammary gland region is displayed with the region setting displayed within one form, with the current region of interest R determined in one region schematic, with no region of interest visualized in the secondary schematic. When the display provides these schematics for both left and right mammary gland regions of the breasts, and only indicates a target region for ultrasound imaging in one of the schematics, this provides a teaching toward displaying the position information (mammary gland schematics) in different forms for a region in which ultrasound image capture has ended (non-target region schematic, element 66) and another different for which ultrasound imaging has not ended (target region displayed on schematic. As discussed in [0069]-[0071] cited above, the region of interest setting in one of the schematics provides for a visual indication for ultrasound image capture to further continue during a multi-modality imaging procedure; figure 13; [0122]-[0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the display setting feature as taught by Sugiyama because it provides the user with real-time visual guidance to the current imaged region of interest and enables efficient movement of the region within or between differing mammary gland areas (Sugiyama, [0117]-[0119]).
Regarding claim 3, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, and Sugiyama teach all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the second display processor performs control to display the second position identification information ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062])
Primary reference Palma further fails to teach:
in a case in which the compression member maintains the compressed state for a predetermined time or more after the radiographic image is captured
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
in a case in which the compression member maintains the compressed state for a predetermined time or more after the radiographic image is captured ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, and Sugiyama to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing (Martinez-Lorenzo, [0092]). 
Regarding claim 9, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, and Sugiyama teach all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the second display processor ends the display of the second position identification information ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062])
Primary reference Palma further fails to teach:
in a case in which the compression of the breast by the compression member is released after the second position identification information is displayed
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
in a case in which the compression of the breast by the compression member is released after the second position identification information is displayed ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, and Sugiyama to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]). 
Regarding claim 10, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, and Sugiyama teach all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the radiographic image does not include an image of the first position identification information (see [0061] or [0063], the image of the second position identification information is only overlaid onto a tomosynthesis slice rather than being imaged as a radiographic feature in the image which is thus not included in the radiographic image as claimed).
Regarding claim 11, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, and Sugiyama teach all of the limitations of claim 1. Primary reference Palma further teaches:
display the second position identification information corresponding to the detected type of the compression member (figures 3-5 include different forms of compression paddles with different apertures and markings and the display system are configured to display information corresponding to the specific form of compression paddle utilized; [0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062]; see also [0034]-[0050]).
Primary reference Palma fails to teach to a detection of the compression member and a processor to adjust settings based upon the type of compression member. Therefore primary reference Palma fails to teach:
further comprising: 
wherein the second display processor detects a type of the compression member, wherein the first position identification information is predetermined according to the type of the compression member, and wherein the second display processor performs control to display the position identification information corresponding to the detected type of the compression member
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
further comprising: 
wherein the second display processor detects a type of the compression member, wherein the first position identification information is predetermined according to the type of the compression member, and wherein the second display processor performs control to configure the apparatus scan features corresponding to the detected type of the compression member ([0050], “In this medical imaging apparatus, plural types of compression plates may be replaced and used, and two types of compression plates 13a and 13b are shown in FIG. 3.”; [0054], “The compression plate information storage unit 47 shown in FIG. 1 stores correction amounts of ultrasonic outputs for the attenuation amounts of ultrasonic waves measured or calculated based on the materials and/or thicknesses of the respective compression plates. The scan control unit 41 searches the compression plate information storage unit 47 based on the type of the compression plate detected by the compression plate type detection unit 14a, and thereby, can load a correction amount corresponding to the detected type of compression plate. The scan control unit 41 controls the transmission circuit 42 according to the correction amount loaded from the compression plate information storage unit 47 to adjust the levels of the drive signals supplied to the ultrasonic probe 16. Thereby, the level of ultrasonic waves entering the object is maintained in an appropriate range”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, and Sugiyama to incorporate the detection of compression member for adjustment of control settings as taught by Mikami because specific materials have different properties for both radiation and ultrasonic imaging capabilities, therefore utilizing different plate types for different types of imaging modalities would increase efficiency and quality. By incorporating a compression plate detection system, the specific geometry and plate specifications can be included in the control settings of the system ([0009]; [0010]). 
Regarding claim 13, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, and Sugiyama teach all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the second display processor performs control to display the second position identification information in the mammary gland region of the breast included in the radiographic image (figure 11 and 13 and [0060]-[0068] show target regions including target marker 434 that are within the mammary gland region of the breast tissue).
Regarding claim 14, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, and Sugiyama teach all of the limitations of claim 1. Primary reference Palma further teaches:
further comprising: wherein the second display processor receives designation of a position on the radiographic image displayed on the display device, and wherein the second display processor performs control to display the second position identification information in a case in which the second display processor receives the designation of the position on the radiographic image ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle” These features are considered to include the processor functionality; [0062]).
Regarding claims 22 and 24, primary reference Palma teaches to the substantially similar features of the independent claims including the control method of claim 22 and the non-transitory computer readable medium storing a control program of claim 24. Therefore primary reference Palma teaches:
A control method (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]) comprising: 
performing control to display ([0051], remote work station computer 415 is configured to control the display screen 416; [0052]-[0057]), on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]), a radiographic image captured by a mammography apparatus ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) that includes a compression member which compresses a breast ([0035], compression paddle 100; [0036]-[0037]) placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and 
has a first surface irradiated with radiation from the radiation source and a second surface opposite to the first surface and coming into contact with the breast and in which first position identification information for identifying an in-plane position of the first surface or the second surface is given to any one of the first surface or the second surface (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5) and that captures the radiographic image of the breast in the compressed state using the radiation detector ([0035], “This may be accomplished by using compression devices such as a compression paddle 100, a compression grid, a tool holder 200, or similar means to hold the breast in a substantially stationary position at least for the time when the breast is initially scanned to a time when the biopsy is performed. The compression paddle 100 may hold the breast still while providing apertures that allow for insertion of a biopsy tool, needle, core needle, or vacuum assisted core needle and the tool holder 200 or grid may be used to hold the biopsy tool or needle in place. The compression paddle 100 or the tool holder 200 may also serve to compress the object or breast to minimize the thickness traversed by x-rays“; [0036]-[0039], “The compression paddle 100 may be in the form of any material that is rigid enough to hold a breast or object in place, but does not substantially interfere with the image acquisition of the tomosynthesis apparatus 10”; [0048]-[0057]; [0072], “Once the patient is positioned, a compression paddle is applied to the part of the patient to be scanned or the object to be scanned at step 600”; [0075]); and 
performing control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062]).
Primary reference Palma fails to teach:
Wherein the control to display the second position information is performed during continuous imaging, 
However, the analogous art of Laviola of a method for imaging a target using a first and second imaging modality (abstract) teaches:
Wherein the control to display the second position information is performed during continuous imaging ([0007], “during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”; [0010], “sending the visual representation with the surface indicator to the display; receiving ultrasound images of the breast from the ultrasound probe; during acquisition of the ultrasound images, generating an update to the display of the visual representation based on the acquired ultrasound images”, the surface indicator and visual representation would include the overlay compression member position information as taught by Palma in the combined invention. The following cited paragraphs describe the real-time display of position information during continuous imaging by ultrasound; [0047]; [0050]-[0053] and figures 3A-3C of real-time visual representations displayed to the user indicating position information during continuous imaging; [0054]-[0056] and figures 4A-4C of visual representations including quadrant lines 412 which teach to the compression member overlay markers of Palma in the combined Palma and Laviola invention), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the display of position information during continuous imaging as taught by Laviola because it provides the user with real-time image and position-based guidance of where the regions of interest are located. This makes it faster for a user to identify target regions such as a tumor, and provide increased accuracy of locating target regions in the additional imaging modality of ultrasound ([0050]-[0053]). 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state
and scanning the first surface of the compression member by using an ultrasonography apparatus.
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
and the imaging captures an ultrasound image of the breast while maintaining the compressed state ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0030], “The pressure sensor 15 (FIG. 1) detects the pressure applied to the compression plate 13 and the movement control unit 20 controls the compression plate movement mechanism 14 based on the detection result. The object (breast) 1 is sandwiched by the compression plate 13 and the imaging stage 19, and X-ray imaging and ultrasonic imaging are performed with the homogeneous thickness of the breast”, as both imaging modalities are utilized with homogeneous thickness of the breast through the compression plate 13, this is considered to be a maintenance of the compressed state for imaging between both modalities; [0032]-[0035]; [0041]-[0048])
and scanning the first surface of the compression member by using an ultrasonography apparatus ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma and Laviola to incorporate the ultrasonography apparatus with maintenance at a homogenous compressed thickness as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as differences between a cystic tumor and solid matter can be detected with real-time image observation ([0007]-[0009]). This provides enhanced diagnostic information to a clinician and improves clinical outcomes. 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
and the continuous imaging captures a secondary image of the breast while maintaining the compressed state after capturing the radiographic image ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola and Mikami to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]).
Primary reference Palma further fails to teach:
wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display processor displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended
However, the analogous art of Sugiyama of a radiographic and ultrasound breast imaging system (abstract) teaches:
wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display processor displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended ([0069]-[0071], describe the setting of mammary gland regions of interest within the breast; figure 5; [0084]-[0089] describe the multiple mammary gland regions that are determined within the overall breast regions; figure 7; [0105]-[0106]; figure 10; [0112]-[0114]; figure 12 and [0117]-[0119], the current image of the mammary gland region is displayed with the region setting displayed within one form, with the current region of interest R determined in one region schematic, with no region of interest visualized in the secondary schematic. When the display provides these schematics for both left and right mammary gland regions of the breasts, and only indicates a target region for ultrasound imaging in one of the schematics, this provides a teaching toward displaying the position information (mammary gland schematics) in different forms for a region in which ultrasound image capture has ended (non-target region schematic, element 66) and another different for which ultrasound imaging has not ended (target region displayed on schematic. As discussed in [0069]-[0071] cited above, the region of interest setting in one of the schematics provides for a visual indication for ultrasound image capture to further continue during a multi-modality imaging procedure;; figure 13; [0122]-[0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the display setting feature as taught by Sugiyama because it provides the user with real-time visual guidance to the current imaged region of interest and enables efficient movement of the region within or between differing mammary gland areas (Sugiyama, [0117]-[0119]).
Claims 2, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Standar (U.S. Pub. No. 20100061521) hereinafter Standar, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in further view of Sugiyama. 
Regarding claim 2, primary reference Palma teaches:
A radiography system (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]) comprising: 
a mammography apparatus (figure 1, digital breast tomosynthesis apparatus 10; [0032]-[0035]) that includes a compression member ([0035], compression paddle 100; [0036]-[0037]) which compresses a breast placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and has a first surface irradiated with radiation from the radiation source, a second surface opposite to the first surface and coming into contact with the breast (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5), 
and that captures a radiographic image of the breast in the compressed state using the radiation detector ([0035], “This may be accomplished by using compression devices such as a compression paddle 100, a compression grid, a tool holder 200, or similar means to hold the breast in a substantially stationary position at least for the time when the breast is initially scanned to a time when the biopsy is performed. The compression paddle 100 may hold the breast still while providing apertures that allow for insertion of a biopsy tool, needle, core needle, or vacuum assisted core needle and the tool holder 200 or grid may be used to hold the biopsy tool or needle in place. The compression paddle 100 or the tool holder 200 may also serve to compress the object or breast to minimize the thickness traversed by x-rays“; [0036]-[0039], “The compression paddle 100 may be in the form of any material that is rigid enough to hold a breast or object in place, but does not substantially interfere with the image acquisition of the tomosynthesis apparatus 10”; [0048]-[0057]; [0072], “Once the patient is positioned, a compression paddle is applied to the part of the patient to be scanned or the object to be scanned at step 600”; [0075]); 
a first display processor ([0051], remote work station computer 415 is configured to control the display screen 416 and is thus considered to be the first display processor; [0052]-[0057]) that performs control to display the radiographic image ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) captured by the mammography apparatus on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]); and 
a second display processor that performs control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062]).
Primary reference Palma fails to teach:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface
However, the analogous art of Standar of a film for attachment to medical compression plate devices (abstract; figures 1 and 3) teaches:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface (figures 1 and 3, the first surface “O1”, the second surface considered to be the lower surface of the compression plate “G”, and the third surface as “O2”; [0012]; [0016]) 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the third surface as taught by Standar because utilizing an additional surface of film located between the first and second surface provides a flat area that is resistant to cleaning agents and existing etched coordinate systems are difficult to clean or contain excess residues after cleaning ([0003]; [0012]; [0016]). 
Primary reference Palma fails to teach:
wherein the second display processor performs control to display the second position identification information during continuous imaging, 
However, the analogous art of Laviola of a method for imaging a target using a first and second imaging modality (abstract) teaches:
wherein the second display processor performs control to display position identification information during continuous imaging ([0007], “during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”; [0010], “sending the visual representation with the surface indicator to the display; receiving ultrasound images of the breast from the ultrasound probe; during acquisition of the ultrasound images, generating an update to the display of the visual representation based on the acquired ultrasound images”, the surface indicator and visual representation would include the overlay compression member position information as taught by Palma in the combined invention. The following cited paragraphs describe the real-time display of position information during continuous imaging by ultrasound; [0047]; [0050]-[0053] and figures 3A-3C of real-time visual representations displayed to the user indicating position information during continuous imaging; [0054]-[0056] and figures 4A-4C of visual representations including quadrant lines 412 which teach to the compression member overlay markers of Palma in the combined Palma and Laviola invention), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma and Standar to incorporate the display of position information during continuous imaging as taught by Laviola because it provides the user with real-time image and position-based guidance of where the regions of interest are located. This makes it faster for a user to identify target regions such as a tumor, and provide increased accuracy of locating target regions in the additional imaging modality of ultrasound ([0050]-[0053]). 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state
and scanning the first surface of the compression member by using an ultrasonography apparatus.
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
and the imaging captures an ultrasound image of the breast while maintaining the compressed state ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0030], “The pressure sensor 15 (FIG. 1) detects the pressure applied to the compression plate 13 and the movement control unit 20 controls the compression plate movement mechanism 14 based on the detection result. The object (breast) 1 is sandwiched by the compression plate 13 and the imaging stage 19, and X-ray imaging and ultrasonic imaging are performed with the homogeneous thickness of the breast”, as both imaging modalities are utilized with homogeneous thickness of the breast through the compression plate 13, this is considered to be a maintenance of the compressed state for imaging between both modalities; [0032]-[0035]; [0041]-[0048])
and scanning the first surface of the compression member by using an ultrasonography apparatus ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Standar and Laviola to incorporate the ultrasonography apparatus with maintenance at a homogenous compressed thickness as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as differences between a cystic tumor and solid matter can be detected with real-time image observation ([0007]-[0009]). This provides enhanced diagnostic information to a clinician and improves clinical outcomes. 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
and the continuous imaging captures a secondary image of the breast while maintaining the compressed state after capturing the radiographic image ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Standar, Laviola and Mikami to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]).
Primary reference Palma further fails to teach:
wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display processor displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended
However, the analogous art of Sugiyama of a radiographic and ultrasound breast imaging system (abstract) teaches:
wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display processor displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended ([0069]-[0071], describe the setting of mammary gland regions of interest within the breast; figure 5; [0084]-[0089] describe the multiple mammary gland regions that are determined within the overall breast regions; figure 7; [0105]-[0106]; figure 10; [0112]-[0114]; figure 12 and [0117]-[0119], the current image of the mammary gland region is displayed with the region setting displayed within one form, with the current region of interest R determined in one region schematic, with no region of interest visualized in the secondary schematic. When the display provides these schematics for both left and right mammary gland regions of the breasts, and only indicates a target region for ultrasound imaging in one of the schematics, this provides a teaching toward displaying the position information (mammary gland schematics) in different forms for a region in which ultrasound image capture has ended (non-target region schematic, element 66) and another different for which ultrasound imaging has not ended (target region displayed on schematic. As discussed in [0069]-[0071] cited above, the region of interest setting in one of the schematics provides for a visual indication for ultrasound image capture to further continue during a multi-modality imaging procedure; figure 13; [0122]-[0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the display setting feature as taught by Sugiyama because it provides the user with real-time visual guidance to the current imaged region of interest and enables efficient movement of the region within or between differing mammary gland areas (Sugiyama, [0117]-[0119]).
Regarding claims 23 and 25, primary reference Palma teaches to a control method of claim 23 and a non-transitory computer readable medium storing a control program of claim 25. Therefore, primary reference Palma teaches:
A control method (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]) comprising: 
performing control to display ([0051], remote work station computer 415 is configured to control the display screen 416; [0052]-[0057]), on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]), a radiographic image captured by a mammography apparatus ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) that includes a compression member which compresses a breast ([0035], compression paddle 100; [0036]-[0037]) placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and 
has a first surface irradiated with radiation from the radiation source, a second surface opposite to the first surface and coming into contact with the breast (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5), and that captures the radiographic image of the breast in the compressed state using the radiation detector ([0035], “This may be accomplished by using compression devices such as a compression paddle 100, a compression grid, a tool holder 200, or similar means to hold the breast in a substantially stationary position at least for the time when the breast is initially scanned to a time when the biopsy is performed. The compression paddle 100 may hold the breast still while providing apertures that allow for insertion of a biopsy tool, needle, core needle, or vacuum assisted core needle and the tool holder 200 or grid may be used to hold the biopsy tool or needle in place. The compression paddle 100 or the tool holder 200 may also serve to compress the object or breast to minimize the thickness traversed by x-rays“; [0036]-[0039], “The compression paddle 100 may be in the form of any material that is rigid enough to hold a breast or object in place, but does not substantially interfere with the image acquisition of the tomosynthesis apparatus 10”; [0048]-[0057]; [0072], “Once the patient is positioned, a compression paddle is applied to the part of the patient to be scanned or the object to be scanned at step 600”; [0075]); and 
performing control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062]).
Primary reference Palma fails to teach:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface
However, the analogous art of Standar of a film for attachment to medical compression plate devices (abstract; figures 1 and 3) teaches:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface (figures 1 and 3, the first surface “O1”, the second surface considered to be the lower surface of the compression plate “G”, and the third surface as “O2”; [0012]; [0016]) 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the third surface as taught by Standar because utilizing an additional surface of film located between the first and second surface provides a flat area that is resistant to cleaning agents and existing etched coordinate systems are difficult to clean or contain excess residues after cleaning ([0003]; [0012]; [0016]).
Primary reference Palma fails to teach:
Wherein the control to display the second position information is performed during continuous imaging, 
However, the analogous art of Laviola of a method for imaging a target using a first and second imaging modality (abstract) teaches:
Wherein the control to display the second position information is performed during continuous imaging ([0007], “during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”; [0010], “sending the visual representation with the surface indicator to the display; receiving ultrasound images of the breast from the ultrasound probe; during acquisition of the ultrasound images, generating an update to the display of the visual representation based on the acquired ultrasound images”, the surface indicator and visual representation would include the overlay compression member position information as taught by Palma in the combined invention. The following cited paragraphs describe the real-time display of position information during continuous imaging by ultrasound; [0047]; [0050]-[0053] and figures 3A-3C of real-time visual representations displayed to the user indicating position information during continuous imaging; [0054]-[0056] and figures 4A-4C of visual representations including quadrant lines 412 which teach to the compression member overlay markers of Palma in the combined Palma and Laviola invention), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma and Standar to incorporate the display of position information during continuous imaging as taught by Laviola because it provides the user with real-time image and position-based guidance of where the regions of interest are located. This makes it faster for a user to identify target regions such as a tumor, and provide increased accuracy of locating target regions in the additional imaging modality of ultrasound ([0050]-[0053]). 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state
and scanning the first surface of the compression member by using an ultrasonography apparatus.
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
and the imaging captures an ultrasound image of the breast while maintaining the compressed state ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0030], “The pressure sensor 15 (FIG. 1) detects the pressure applied to the compression plate 13 and the movement control unit 20 controls the compression plate movement mechanism 14 based on the detection result. The object (breast) 1 is sandwiched by the compression plate 13 and the imaging stage 19, and X-ray imaging and ultrasonic imaging are performed with the homogeneous thickness of the breast”, as both imaging modalities are utilized with homogeneous thickness of the breast through the compression plate 13, this is considered to be a maintenance of the compressed state for imaging between both modalities; [0032]-[0035]; [0041]-[0048])
and scanning the first surface of the compression member by using an ultrasonography apparatus ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Standar and Laviola to incorporate the ultrasonography apparatus with maintenance at a homogenous compressed thickness as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as differences between a cystic tumor and solid matter can be detected with real-time image observation ([0007]-[0009]). This provides enhanced diagnostic information to a clinician and improves clinical outcomes. 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
and the continuous imaging captures a secondary image of the breast while maintaining the compressed state after capturing the radiographic image ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Standar, Laviola and Mikami to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]).
Primary reference Palma further fails to teach:
wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display processor displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended
However, the analogous art of Sugiyama of a radiographic and ultrasound breast imaging system (abstract) teaches:
wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display processor displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended ([0069]-[0071], describe the setting of mammary gland regions of interest within the breast; figure 5; [0084]-[0089] describe the multiple mammary gland regions that are determined within the overall breast regions; figure 7; [0105]-[0106]; figure 10; [0112]-[0114]; figure 12 and [0117]-[0119], the current image of the mammary gland region is displayed with the region setting displayed within one form, with the current region of interest R determined in one region schematic, with no region of interest visualized in the secondary schematic. When the display provides these schematics for both left and right mammary gland regions of the breasts, and only indicates a target region for ultrasound imaging in one of the schematics, this provides a teaching toward displaying the position information (mammary gland schematics) in different forms for a region in which ultrasound image capture has ended (non-target region schematic, element 66) and another different for which ultrasound imaging has not ended (target region displayed on schematic. As discussed in [0069]-[0071] cited above, the region of interest setting in one of the schematics provides for a visual indication for ultrasound image capture to further continue during a multi-modality imaging procedure;; figure 13; [0122]-[0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the display setting feature as taught by Sugiyama because it provides the user with real-time visual guidance to the current imaged region of interest and enables efficient movement of the region within or between differing mammary gland areas (Sugiyama, [0117]-[0119]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in further view of Sugiyama as applied to claim 1 above, and further in view of Sendai (U.S. Pub. No. 20090118614) hereinafter Sendai. 
Regarding claim 5, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, and Sugiyama teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
Wherein the second display processor acquires mammary gland amount information indicating an amount of mammary gland in the breast, and wherein the second display processor performs the continuous imaging in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or greater than a predetermined amount of mammary gland
However, the analogous art of Sendai of a medical imaging system with plural imaging section for detection accuracy and efficiency (abstract) teaches:
Wherein the second display processor acquires mammary gland amount information indicating an amount of mammary gland in the breast [0064], “Then, the breast type determining part 31a determines the type of the extracted breast based on the brightness (or lightness from white to black) of the pixel within the breast region” and “If the barycenter value is equal to or larger than a predetermined threshold value, the breast is determined to be "dense", and, if the barycenter value is less than the predetermined threshold value, the breast is determined to be "fat"”; [0065]-[0070]), 
wherein the second display processor performs the continuous imaging in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or greater than a predetermined amount of mammary gland ([0064], “Then, the breast type determining part 31a determines the type of the extracted breast based on the brightness (or lightness from white to black) of the pixel within the breast region. Here, in the breast of a premenopausal woman, mammary glands that easily absorb X-rays have developed. Accordingly, as shown in FIG. 4A, her breast is shown whitish as a whole in the X-ray image. On the other hand, mammary gland tissues have become atrophied in the breast of a postmenopausal woman, few X-rays are absorbed. Accordingly, as shown in FIG. 4B, her breast is shown blackish as a whole. Therefore, the breast type determining part 31a obtains a histogram on the data values in the respective pixels within the breast region, and further, obtains a value as a barycenter. If the barycenter value is equal to or larger than a predetermined threshold value, the breast is determined to be "dense", and, if the barycenter value is less than the predetermined threshold value, the breast is determined to be "fat"”; [0065]-[0070]; note that while the system may make imaging scan parameter adjustments, it is considered to be continuous imaging as it transitions directly from x-ray to ultrasound imaging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, and Sugiyama to incorporate the amount of mammary gland determination for continuous imaging as taught by Sendai because appropriate medical diagnoses can be made based on both image modalities under appropriate conditions which improves detection accuracy and examination efficiency (Sendai, [0067]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in further view of Sugiyama as applied to claim 1 above, and further in view of Endo et al. (U.S. Pub. No. 20060029268) hereinafter Endo. 
Regarding claim 6, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
Wherein the second display processor acquires region information indicating a mammary gland region in the breast on the basis of the radiographic image, wherein the second display processor performs the continuous imaging in a case in which a size of the mammary gland region indicated by the region information is equal to or greater than a predetermined size
However, the analogous art of Endo of an image displaying apparatus associated with imaging a breast of a subject (abstract) teaches:
Wherein the second display processor acquires region information indicating a mammary gland region in the breast on the basis of the radiographic image, wherein the second display processor performs the continuous imaging in a case in which a size of the mammary gland region indicated by the region information is equal to or greater than a predetermined size ([0078], “Referring to FIG. 5, the middle plane which separates two mammary gland areas is set as a dividing plane. A method of extracting mammary glands from volume data will be described first. On an X-ray tomographic image, a mammary gland area has a larger pixel value than many other structures of the breast. If, therefore, a given threshold is determined, mammary gland areas can be roughly obtained by binarization processing. A method of determining a threshold will be described later. A plurality of slice planes almost parallel to the pressure plates 18 and 19 are set within an imaging area. In other words, slice planes (XZ planes) are set at predetermined intervals in the thickness direction of the pressed breast. The cross-sectional area of an extracted mammary gland area is obtained for each slice plane. When a cross-sectional area is obtained for each slice position, a graph showing changes in the cross-sectional areas of the mammary gland areas in the thickness direction is obtained, as shown in FIG. 15A. On this graph, a range (a range from a point T to a point B) having an area larger than a predetermined area (broken line) is obtained, and a midpoint M1 of this range is set as a specific slice position”; [0079]-[0094]; [0098]-[0099]; [0102], “First of all, the operator who is to perform imaging operation designates a slice (can be plural) passing through the nipple or to be divisionally displayed. The operator then performs 3D scanning with respect to an area including the breast by ultrasound waves to acquire volume data. An image is displayed upon using the set plane as a dividing plane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama to incorporate the mammary gland area determination and imaging parameter optimization feature as taught by Endo because mammary glands on the front side of the tube overlap mammary glands on the detector side to make it difficult to discriminate/diagnose a tumor. Therefore determining an area and position for imaging parameter optimization will enable a more accurate image scan of the mammary gland within the breast volume ([0006]; [0007]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in further view of Sugiyama as applied to claim 1 above, and further in view of Kopelman et al. (U.S. Pub. No. 20180168780) hereinafter Kopelman.
Regarding claim 8, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
wherein the second display processor ends the display of the second position identification information in a case in which the capture of the ultrasound image has ended
However, the analogous art of Kopelman of an augmented reality display and computing device (abstract) teaches:
wherein the second display processor ends the display of the position overlay information in a case in which the capture of the procedure has ended ([0197]-[0200]; [0201], “At block 1460, processing logic determines whether the dental procedure has been completed. The processing logic may determine the procedure is complete based on a detected change to the image data, based on feedback from the dental practitioner, based on a time change, or based on other criteria or indication. If the procedure or treatment is not complete, the processing logic may return to block 1438 and continue to receive updated image data and to provide updated overlay indicators based on the changes. If the procedure or treatment is determined to be complete, the AR system may end the method 1400. To end the method, the processing logic may indicate that the procedure or treatment is complete, remove indicators regarding the AOI, move on to a next procedure or treatment, stop updating the overlay, or perform other tasks“; [0202]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama to incorporate the ending of the display of the overlay after the procedure has ended as taught by Kopelman because it removes indicators that are not relevant to the current procedure and thus increases user interface clarity ([0201]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in further view of Sugiyama as applied to claim 1 above, and further in view of Sugiyama et al. (U.S. Pub. No. 20180338795) hereinafter Sugiyama II. 
Regarding claim 12, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama teach all of the limitations of claim 1. Palma further fails to teach:
wherein, in a case in which the mammography apparatus includes a compression member to which the first position identification information is not given, instead of the compression member to which the first position identification information is given, and captures the radiographic image of the breast compressed by the compression member to which the first position identification information is not given, the second display processor performs control not to display the second position identification information
However, the analogous art of Sugiyama II of a breast x-ray imaging apparatus with processing circuitry (abstract) teaches:
wherein, in a case in which the mammography apparatus includes a compression member to which the first position identification information is not given, instead of the compression member to which the first position identification information is given, and captures the radiographic image of the breast compressed by the compression member to which the first position identification information is not given, the second display processor performs control not to display the second position identification information ([0036]; [0041]; [0060]-[0061]; [0072]-[0077], “In this process, for example, the derivation function 134c may also display a graphic 313 indicating the position of the adapter support table 210, a graphic 314 indicating the position of the adapter compression plate 220,” the graphic fails to show any additional overlays or marking that would display second position identification information that would be part of a grid-based paddle marking that is not included in the Sugiyama II apparatus. In the configuration to utilize this compression member, the combined invention would utilize the user interface feature without the additional display markings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama to incorporate the use of a compression member without position identification information and the display of the compression member without additional position information as taught by Sugiyama II because it increases visibility and clarity within the graphical user interface by limiting excess icons not relevant to the type of compression paddle utilized (figures 1 and 3, [0073]; figure 8). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in further view of Sugiyama as applied to claim 1 above, and further in view of Masumoto et al. (U.S. Pub. No. 20140093036) hereinafter Masumoto. 
Regarding claim 15, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama teach all of the limitations of claim 1. Primary reference Palma further teaches:
Wherein the second display processor receives designation of a position on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle” These features are considered to include the processor functionality; [0062]), 
wherein the second display processor performs control to display the second position identification information ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062])
Primary reference Palma fails to teach:
in a case in which the position on the radiographic image received by the second display processor is a position in the mammary gland region of the breast
However, the analogous art of Masumoto of a radiographic imaging system for imaging a compressed tissue (abstract) teaches:
in a case in which the position on the radiographic image received by the second display processor is a position in the mammary gland region of the breast ([0120], “Specifically, for example, the user may specify the position and the range of an area on the tomographic image, compressed tomographic image or radiographic image where a tumor may possibly be present or which is difficult to observe due to dense mammary gland as judged by the user, and a three-dimensional image of the specified range with the specified position being the center or centroid thereof may be superimposed on the tomographic image, compressed tomographic image or radiographic image and displayed“; [0121]-[0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama to incorporate the position of the mammary gland determination for display purposes as taught by Masumoto because it provides a more clear display interface relevant to the tissue structures in the imaged region and enables the user to define specifically based upon visual cues ([0120]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in further view of Sugiyama as applied to claim 1 above, and further in view of Sugiyama et al. (U.S. Pub. No. 20180070892) hereinafter Sugiyama III. 
Regarding claim 16, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
wherein the second display processor performs control to display the second position identification information for the mammary gland region of the breast in the radiographic image and the second position identification information for a region other than the mammary gland region in different forms
However, the analogous art of Sugiyama III of medical information processing system for breast tissue imaging (abstract) teaches:
wherein the second display processor performs control to display the second position identification information for the mammary gland region of the breast in the radiographic image and the second position identification information for a region other than the mammary gland region in different forms ([0103], “ROI-C is denoted by a hatched rectangle. ROI-C is set in a case where a site determined as an area having a high density of mammary glands is a region of interest.” And figure 14 shows other regions of interest other than the mammary gland region in different visual forms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama to incorporate the position information differing forms for mammary glands and other tissue as taught by Sugiyama III because it increases visual cues to differentiate between target regions for either further imaging or biopsy procedures. This increases accuracy of the procedure and improves targeting efficiency ([0103]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in view of Sugiyama, in further view of Sugiyama III as applied to claim 16 above, and further in view of Kashiwagi et al. (U.S. Pub. No. 20080240346) hereinafter Kashiwagi. 
Regarding claim 17, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama and Sugiyama III teach all of the limitations of claim 16. Primary reference Palma further fails to teach:
wherein, in a case in which the radiographic image includes a plurality of the mammary gland regions,
However, the analogous art of Kashiwagi of a mammographic system with a radiation image capturing apparatus (abstract) teaches: 
wherein, in a case in which the radiographic image includes a plurality of the mammary gland regions ([0073]-[0080] and figure 8B shows the mammary glands as a plurality of mammargy gland regions that are identified by the regions R2, R4, and R5), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama and Sugiyama III to incorporate the plurality of mammary gland regions determined as taught by Kashiwagi because mammary gland densities may vary within breast tissue forming large structures (figure 8A) or individual regions (figure 8B). By including a plurality of mammary gland regions identified as individual target regions, it provides the user with a more accurate and personalized visualization of the tissue ([0079]; figure 8A-8B).
Primary reference Palma further fails to teach:
the second display processor displays the second position identification information items for the mammary gland regions in different forms
However, the analogous art of Sugiyama III of medical information processing system for breast tissue imaging (abstract) teaches:
the second display processor displays the second position identification information items for the plurality of target regions in different forms ([0103], “ROI-C is denoted by a hatched rectangle. ROI-C is set in a case where a site determined as an area having a high density of mammary glands is a region of interest.” And figure 14 shows other regions of interest other than the mammary gland region in different visual forms, and thus would be configured to teach to using the visual forms to identify the plurality of mammary gland regions as taught by Kashiwagi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama Sugiyama III and Kashiwagi to incorporate the position information differing forms for mammary glands and other tissue as taught by Sugiyama III because it increases visual cues to differentiate between target regions for either further imaging or biopsy procedures. This increases accuracy of the procedure and improves targeting efficiency ([0103]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in further view of Sugiyama as applied to claim 1 above, and further in view of Burion et al. (U.S. Pub. No. 20140037068) hereinafter Burion. 
Regarding claim 18, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
wherein, in a case in which the first display processor changes a size of the radiographic image displayed on the display device, the second display processor performs control to change the display of the second position identification information, following the change in the size of the radiographic image
However, the analogous art of Burion of a method and apparatus for contactless control of a medical imaging system (abstract) teaches:
wherein, in a case in which the first display processor changes a size of the radiographic image displayed on the display device, the second display processor performs control to change the display of the second position identification information, following the change in the size of the radiographic image ([0050], “Alternatively, the coordinates of tracked body parts within the control zone in a given frame, as opposed to relative changes in coordinates between frames, may be utilized to compute the positioning or size of a simulated ROI in X-ray image space. In embodiments of the present invention using the coordinates of tracked body parts in this manner, the x- and y-dimensions of the control zone may be proportional to the x- and y-dimensions of the X-ray image or images shown on display 102 and may be related to the dimensions of the X-ray image or images by a scale factor. A scale factor relating the dimensions of a control zone to the dimensions of image(s) on display 102 may be applied to the x- and y-coordinates of a tracked body part within the control zone in order to determine the image plane coordinates over which the simulated ROI should be positioned.” The displayed region of interest in the x-ray image is considered to be a form of second position identification information teaching to the combined Palma and Burion invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama to incorporate the resizing of the position identification information based upon the overall size or change in size of the image as taught by Burion because utilizing actual coordinates within the control zone may enable an accustomed user to position and resize a simulated ROI more quickly than with embodiments of the present invention utilizing relative changes ([0050]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in further view of Sugiyama as applied to claim 1 above, and further in view of Klausz et al. (U.S. Pub. No. 20080273657) hereinafter Klausz. 
Regarding claim 19, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
wherein the second display processor performs control to audibly display the second position identification information
However, the analogous art of Klausz of a system for acquiring radiological images of a subject with a gantry (abstract) teaches:
wherein the second display processor performs control to audibly display positioning information ([0028]; [0048], “Once the mobile arm 55 of the gantry 50 reaches the selected angular position 140, 145, or 150, the controller 70 transmits a signal to generate a display at the output 90 indicative that the movement is complete. Examples of the display include illumination of light, a text message on a monitor, an audible alert, etc. or a combination thereof“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama to incorporate the audible positioning system as taught by Klausz because it provides the user with an indication of positioning without requiring visual or tactile attention to the display. This improves ergonomics when positioning patients and increases use efficiency ([0048]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in further view of Sugiyama as applied to claim 1 above, and further in view of Standar.
Regarding claim 20, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama teach all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the compression member includes: 
a first compression member that compresses the breast ([0035], compression paddle 100; [0036]-[0037]); and 
Primary reference Palma further fails to teach:
a second compression member which is attachable to and detachable from the first compression member and to which the first position identification information is given
However, the analogous art of Standar of a film for attachment to medical compression plate devices (abstract; figures 1 and 3) teaches:
a second compression member which is attachable to and detachable from the first compression member and to which the first position identification information is given (figures 1 and 3, show the coordinate system applied to a compression plate; [0012]; [0013]-[0015]; [0016], the film surface with markers (M) and symbols (S) is applied to the compression plate and thus forms a second compression member that is attachable to the first compression member and includes the imprinted markers and symbols which are the first position indication information; [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama to incorporate the attachable and detachable compression member as taught by Standar because utilizing an additional surface of film located with the first compression member provides a flat area that is resistant to cleaning agents and existing etched coordinate systems are difficult to clean or contain excess residues after cleaning ([0003]; [0012]; [0016]).

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 12-13 of the remarks, the applicant argues that the Sugiyama reference fails to teach to the limitations of amended claim 1 which includes features previously rejected with respect to cancelled claim 7. The applicant argues that the limitations of “wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display processor displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended” because Sugiyama only discloses a variety of mammography images and ultrasound image display features and how regions of interest may be displayed in the images. The applicant thus argues that the collection of cited features fails to teach to the claimed feature of amended claim 1. The cited portions of the reference include teachings to setting display features that highlight a region of interest for ultrasound imaging based on acquired mammography images and displays this region of interest in a schematic that displays mammary gland regions (see specifically Sugiyama, figure 12 and [0117]-[0119]). Therefore, when the display provides schematics for both left and right mammary gland regions of the breasts, and only indicates a target region for ultrasound imaging in one of the schematics, this provides a teaching toward displaying the position information (mammary gland schematics) in different forms for a region in which ultrasound image capture has ended (non-target region schematic, element 66) and another different for which ultrasound imaging has not ended (target region displayed on schematic, see figure 12, element 65). Cited paragraphs [0069]-[0071] further teach to how the mammography images are used to set a region of interest that defines the breast tissue in which ultrasound imaging is performed. In combination with the teachings of the Palma, Laviola, Mikami, and Martinez-Lorenzo, this display of the target region different would be utilized with the combined radiography system that performs radiographic imaging and ultrasonography imaging. This present interpretation of the target region is further evidenced and supported by paragraphs [0130]-[0131] of the Sugiyama reference “Even in those situations, according to the first embodiment, the mark R indicating the region of interest is displayed in the schematic drawing that schematically expresses the breast, the ultrasound examination technician is able to easily understand the position in the breast that needs to be examined during the ultrasound diagnosis process”. Therefore, the breast that needs to be examined forms the mammary gland region for which capture of ultrasound image has not ended and the Sugiyama reference teaches to the limitations of independent claim 1. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791